Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:  Species I shown in Figures 4A-4C, 5A-5B, 6A-6B, and 7 and discussed in ¶0055-¶0071; Species II shown in Figure 8 and discussed in ¶0072; Species III shown in Figures 9A-9B and discussed in ¶0073-¶0080; Species IV shown in Figures 10A-10B and discussed in ¶0081-¶0083; Species V shown in Figures 11A-11C and discussed in ¶0084-¶0086; and Species VI shown in Figures 12A-12D and discussed in ¶0087-¶0097. The species are independent or distinct because the species have different designs for example the designs of the polymeric composite insert component are different (see specific areas of the specification for complete details of the species, for example, species VI is disclosed to not have a tabs that interfaces with the partition plate).  Figures 1-3 are considered as prior art.  In addition, these species are not obvious variants of each other based on the current record.  The specification discloses features that are able to be combined (see ¶0098).  If the applicant wants to elect a combination of different features in different species, please detail out the combination of the new unknown and not shown species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
Claims 19 is generic to the following disclosed patentably distinct species of the thermoplastic polymer:  Species A is polyaryletherketone (PAEK), Species B is polyetherketone (PEK), Species C is polyetheretherketone (PEEK), Species D is polyetheretheretherketone (PEEEK), Species E is polyetherketoneketone (PEKK), Species F is polyetheretherketoneketone (PEEKK), Species G is polyetherketoneetheretherketone (PEKEEK), Species H is polyetheretherketonetherketone (PEEKEK), Species J is poly(phenylene sulphide) (PPS), Species K is poly(sulphone) (PS), Species L is polyamide imide (PAI), Species M is polyimide (PI), Species N is polyphthalamide (PPA), Species O is polyetherimide (PEI), and Species P is combinations thereof (the specific combination is required to be defined by the applicant if Species P is elected).
Claim 19 is generic to the following disclosed patentably distinct species of the at least one reinforcing or lubricating particle: Species R.1 is polytetrafluoroethylene (PTFE), Species R.2 is molybdenum disulfide (MoS2), Species R.3 is tungsten disulfide (WS2), Species R.4 is antimony trioxide, Species R.5 is hexagonal boron nitride, Species R.6 is carbon fiber, Species R.7 is graphite, Species R.8 is graphene, Species R.9 is lanthanum fluoride, Species R.10 is carbon nanotubes, Species R.11 is polyimide, Species R.12 is polybenzimidazole (PBI), and Species R.13 is combinations there (the specific combination is required to be defined by the applicant if Species R.13 is elected).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
For the election, applicant needs to elect the following: one from Species I-VI; one from Species A-H and J-P; and one from Species R.1-R.13.  
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the restriction and the potential to elect “combination of features and/or materials”.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY DAVIS/
Primary Examiner
Art Unit 3746